Brown, Judge:
This is a collector’s appeal to reappraisement from the entered value of an importation from London, England, on December 3, 1936, consisting of direction indicators and “safetisigns” entered in bulk at the port of Buffalo, N. Y., on a fro forma invoice at the entered value of $426.40 and appraised as entered for consumption.
At the hearing at Buffalo on April 25, 1938, it was agreed in open court between the parties hereto that the values contended for by the collector were the correct dutiable values of the merchandise here involved, said values being stated in English currency, to wit, the value of the—
Direction Indicators and accessories_ 61 pounds, 10 shillings, 6 pence
“Safetisigns”- 66 pounds, 6 shillings
Total value of the entry packed_128 pounds, 4 shillings, 6 pence
I so find and judgment will issue accordingly.